Orders appealed from, in so far as they granted examination of defendant before trial as to the items in question, unanimously affirmed, except as to item 3 which has become academic. In so far as the appeals purport to be taken on alleged rulings as to the burden of proof, they should be dismissed. The reasons given in passing on the items are not the basis of an appeal. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.